

115 HRES 563 IH: Honoring the accomplishments of the 9 historically Black colleges and universities that celebrated their sesquicentennial the week of September 24, 2017.
U.S. House of Representatives
2017-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 563IN THE HOUSE OF REPRESENTATIVESOctober 10, 2017Ms. Adams (for herself, Mr. Scott of Virginia, Mr. Brown of Maryland, Ms. Plaskett, Ms. Eddie Bernice Johnson of Texas, Ms. Norton, Ms. Kelly of Illinois, Mr. Byrne, Ms. Lee, Mr. Brady of Pennsylvania, Mrs. Carolyn B. Maloney of New York, Mr. Evans, Ms. Hanabusa, Mrs. Beatty, Ms. DeGette, Mr. Nadler, Mr. Price of North Carolina, Mr. Pallone, Mr. Higgins of New York, Mr. Meeks, Mrs. Watson Coleman, Mr. David Scott of Georgia, Mrs. Murphy of Florida, Mr. Bishop of Georgia, Mr. Hastings, Mr. Danny K. Davis of Illinois, Mr. Westerman, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. Lawson of Florida, Ms. Clark of Massachusetts, Mr. Costa, Ms. Sewell of Alabama, Ms. Jackson Lee, Mr. Crist, Ms. Maxine Waters of California, Mr. Ellison, Ms. Bonamici, Mr. Norcross, Mr. Johnson of Georgia, Ms. Clarke of New York, Ms. Fudge, Mr. Al Green of Texas, Ms. Bass, Mr. Walker, Mr. Ruppersberger, Mr. Sean Patrick Maloney of New York, Mr. Carson of Indiana, Mr. McEachin, Mr. Richmond, Mr. Hill, Ms. Jayapal, and Mrs. Demings) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONHonoring the accomplishments of the 9 historically Black colleges and universities that celebrated
			 their sesquicentennial the week of September 24, 2017.
	
 Whereas in 1867, 9 historically Black colleges and universities were established in 4 southern States, Alabama, Georgia, Maryland, and North Carolina, as well as the District of Columbia, the largest number of historically Black Colleges and Universities founded in any single year before or after;
 Whereas the 9 historically Black colleges and universities that celebrated their sesquicentennial the week of September 24, 2017, trace their founding to rather modest beginnings, but, in the course of a century and a half, have established records of significant achievement and legacies of devotion to academic excellence;
 Whereas the 9 institutions celebrating their sesquicentennial anniversaries include Alabama State University in Marion, Alabama; Barber-Scotia College in Concord, North Carolina; Fayetteville State University in Fayetteville, North Carolina; Howard University in Washington, DC; Johnson C. Smith University in Charlotte, North Carolina; Morehouse College in Atlanta, Georgia; Morgan State University in Baltimore, Maryland; St. Augustine's University in Raleigh, North Carolina; and Talladega College in Talladega, Alabama;
 Whereas in the case of Alabama State University, on July 17, 1867, 9 freed slaves incorporated Lincoln Normal School in Marion, Alabama, to educate Black children;
 Whereas Lincoln Normal School was founded with $500 used to purchase the land and lay the foundation;
 Whereas Lincoln Normal School was converted from a junior college into a four-year college in 1928; Whereas in 1969, the former Lincoln Normal School was formally granted a name change by the Alabama State Board of Education, becoming Alabama State University;
 Whereas notable figures of the civil rights era attended and graduated from Alabama State University, including the Reverend Ralph David Abernathy, attorney Fred Gray and the Reverend Fred Shuttlesworth;
 Whereas in the case of Barber-Scotia College, Scotia Seminary was founded in Concord, North Carolina, by the Reverend Luke Dorland in 1867 and chartered in 1870 to educate newly freed female slaves;
 Whereas Scotia Seminary was the first historically Black female institution of higher education established in the United States;
 Whereas Scotia Seminary was renamed as Scotia Women’s College in 1916, and merged with Barber Memorial College in 1930 to become Barber-Scotia Junior College for women;
 Whereas Barber-Scotia became a 4-year women’s college in 1946 and a coeducational institution in 1954;
 Whereas one of the distinguished graduates of Barber-Scotia College was Mary McCleod Bethune, the founder of Bethune-Cookman College;
 Whereas in the case of Fayetteville State University, on November 29, 1867, 7 African-American men formed the Howard School by paying $136 for 2 lots on Gillespie Street in Fayetteville, North Carolina;
 Whereas the Howard School would be formally renamed Fayetteville State University in 1969; Whereas Fayetteville State University holds the distinction of being the second oldest public school in North Carolina;
 Whereas in the case of Howard University, the institution was chartered by Congress on March 2, 1867, in Washington, DC;
 Whereas Howard University stands today as the most comprehensive historically Black college and university in the Nation in terms of undergraduate and graduate programs of study;
 Whereas Howard University has produced numerous Rhodes scholars, Truman scholars, Fulbright scholars, Picking Fellows, and a Marshall scholar throughout its history;
 Whereas Howard University has graduated some of the most accomplished African Americans in history—including, Supreme Court Justice Thurgood Marshall, author Toni Morrison, and United States Ambassador Andrew Young;
 Whereas 5 current Members of Congress are graduates of Howard University; Whereas in the case of Johnson C. Smith University, the institution was established on April 7, 1867, as the Biddle Memorial Institute by Reverend S.C. Alexander and Reverend W.L. Miller in Charlotte, North Carolina;
 Whereas the first football game with African-American players was played at the Biddle University in 1892—in what today is called the Commemorative Classic;
 Whereas Johnson C. Smith is the first historically Black college and university in the South to offer professional courses in education;
 Whereas Johnson C. Smith University has produced numerous politicians including, but not limited to, Eva Clayton, the first African American to represent North Carolina in the House of Representatives since the 19th century;
 Whereas in the case of Morehouse College, the institution was founded by the Reverend William Jefferson White in Augusta, Georgia, in 1867;
 Whereas Morehouse College was moved from Augusta, Georgia, to its current location in Atlanta, Georgia, in 1879;
 Whereas Morehouse College is the largest men’s college in the United States, enrolling over 2,000 students;
 Whereas Morehouse is 1 of only 2 historically Black colleges and universities to produce a Rhodes scholar;
 Whereas Morehouse has graduated a number of African-American luminaries—including Atlanta Mayor Maynard Jackson, film director Spike Lee, and the Reverend Martin Luther King, Jr.;
 Whereas 2 Members of Congress are graduates of Morehouse College; Whereas in the case of Morgan State University, the institution was founded in Baltimore, Maryland, as the Centenary Biblical Institute in 1867 to train former slaves and freedmen for the Methodist ministry;
 Whereas becoming co-ed in 1874 and changing its name to Morgan College in 1890, in honor of one of its board members, the institution was purchased by the State of Maryland in 1939 to provide more academic opportunities for Black students and was renamed Morgan State College;
 Whereas Morgan State College distinguished itself as a liberal arts college and, in 1975, was granted university status and has been designated as Maryland's preeminent public research university, as well as a National Treasure by the National Trust for Historic Preservation;
 Whereas the Morgan State Choir, in 2004, was named The Nation's Best College Choir by Readers Digest, and has performed for audiences on four continents; Whereas Morgan State University has graduated a great number of prominent African-American leaders in politics, law, entertainment and science and has a list of alumni that includes Congressmen Parren J. Mitchell and Kweisi Mfume, Maryland Chief Justice Robert M. Bell, novelist Zora Neale Hurston, and Pulitzer Prize winner James Alan McPherson;
 Whereas in the case of St. Augustine’s University, in 1867, the institution was founded as the St. Augustine’s Normal School by prominent Episcopal clergy for the education of freed slaves in Raleigh, North Carolina;
 Whereas St. Agnes Hospital and Training School for Nurses, the first school of nursing for African-American students in the State of North Carolina, was established by St. Augustine’s Normal School in 1895;
 Whereas St. Agnes was the only hospital in North Carolina that served African Americans until 1960; Whereas St. Augustine’s University was the first historically Black college and university to own an on-campus commercial radio and television station;
 Whereas in the case of Talladega College, the institution was founded by 3 former slaves in Talladega, Alabama, in 1867;
 Whereas Talladega College is the State of Alabama’s oldest, private historically Black college and university;
 Whereas Talladega College was the first institution in the State of Alabama to admit qualified persons of any race or ethnicity; and
 Whereas Talladega College has produced several African-American firsts, including Wynona Lipman, the first African-American woman elected to the New Jersey Senate and Reverend Dr. Paul Smith, the first African-American minister at the First Presbyterian Church of Brooklyn: Now, therefore, be it
	
 That the House of Representatives— (1)honors the accomplishments of the 9 historically Black colleges and universities that celebrated their sesquicentennial the week of September 24, 2017, and of historically Black colleges and universities, in general;
 (2)celebrates the 150th anniversary of these 9 institutions, and encourages Congress and the citizens they represent to recognize the beneficial impact historically Black colleges and universities have had on the United States; and
 (3)directs the Clerk of the House of Representatives to make available 5 enrolled copies of this resolution to each institution’s Office of the President or Chancellor.
			